UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4415



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VICTOR FOSSETT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00010-RDB)


Submitted:   November 16, 2007         Decided:     December 27, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Stephen Matthew Schenning, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor Fossett pled guilty pursuant to a plea agreement

to bank robbery, in violation of 18 U.S.C. § 2113(a), (f) (2000).

Fossett was sentenced to 151 months’ imprisonment, which was the

low end of the advisory guidelines range.              Counsel has filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

questioning whether the sentence imposed was unreasonable. Fossett

was advised of his right to file a pro se supplemental brief, but

has not done so.

            We find that the district court properly applied the

sentencing    guidelines    and   considered     the   relevant   sentencing

factors   before    imposing   the    151-month    sentence.    18   U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007).          Additionally, we find that the

sentence imposed was reasonable. See United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006); Rita v. United States, 127 S. Ct.

2456,   2462-69    (2007)   (upholding   presumption     of   reasonableness

accorded within-guidelines sentence).

            Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.             We therefore affirm

Fossett’s conviction and sentence.            We deny counsel’s motion to

withdraw.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court for further

review.     If Fossett requests that such a petition be filed, but


                                     - 2 -
counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Fossett.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -